229 Ga. 803 (1972)
194 S.E.2d 472
GEORGIA-PACIFIC CORPORATION
v.
DAN AUSTIN PROPERTIES, INC. et al.
27350.
Supreme Court of Georgia.
Argued September 13, 1972.
Decided December 4, 1972.
Smith, Currie & Hancock, Glover W. Jones, Philip L. Fortune, for appellant.
*804 Rose, Hunt, Stern & Dailey, George S. Stern, Simon Alan Cohn, for appellees.
HAWES, Justice.
Georgia-Pacific Corporation filed a claim of lien as a supplier of materials against Dan Austin Properties, Inc., et al., and sought to foreclose it. The trial court denied relief and Georgia-Pacific Corporation appealed to the Court of Appeals which affirmed the judgment of the trial court. See Georgia-Pacific Corp. v. Dan Austin Properties, 126 Ga. App. 191 (190 SE2d 131). We granted certiorari. Upon further careful consideration of the issues presented by the appeal, we have concluded that the opinion of the Court of Appeals correctly states the law and applies the same to the facts of this case. It would serve no useful purpose for this court to reiterate the ruling of the Court of Appeals, and, accordingly, we affirm the judgment without further opinion.
Judgment affirmed. All the Justices concur.